Citation Nr: 0615599	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1980.

This matter originally came before the Board of Veterans'' 
Appeals (Board) from March 2002 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

An October 2004 Board decision, in pertinent part, remanded 
the issues of entitlement to a disability evaluation in 
excess of 50 percent for post-traumatic stress disorder, and 
entitlement total disability evaluation based on individual 
unemployability, for additional development.  

In a December 2005 rating action, the RO granted a 70 percent 
evaluation for post-traumatic stress disorder and continued 
the prior denial of the claim for a total rating based on 
individual unemployability.


FINDINGS OF FACT

1.  Since January 2001, the veteran's post-traumatic stress 
disorder has been manifested by difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  It is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

2.  In addition to post-traumatic stress disorder, service 
connection is in effect for an appendectomy scar, rated as 
noncompensable; the veteran's service connected disabilities 
combine to a rating of 70 percent. 

3.  The veteran is a high school graduate with some college 
course work; she was employed by the Postal Service from 1986 
to 1998, when she went on disability for a back disorder; 
subsequently she worked as a courier briefly; the veteran is 
taking courses in skin care and management with the goal of 
working in the skin care/massage therapy field.  

4.  The weight of the evidence is against a conclusion that 
the veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2005). 

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003, November 
2004, and March 2005, as well as by statements of the case 
and a supplemental statement of the case issued during the 
course of the appeal.  The originating agency specifically 
informed the veteran to submit any pertinent evidence in her 
possession, informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical and service personnel records and 
post-service medical records, and the RO obtained records 
from the Social Security Administration (SSA).  The veteran 
was provided with examinations in December 2001 and April 
2005.  The veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
increased rating and for a total rating based on individual 
unemployability, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder based 
on personal assault during service was granted in a March 
2002 rating decision.  A 50 percent evaluation was assigned 
from January 2001.  The veteran disagreed with that initial 
evaluation.  A December 2005 rating decision increased the 
evaluation to 70 percent, also from January 2001.  The 
veteran contends that she is entitled to a 100 percent 
schedular evaluation for her service connected post-traumatic 
stress disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The current 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A VA psychiatric examination in December 2001 noted that the 
veteran complained of distrust of men following a rape in 
service.  She married to a man who was incarcerated because 
she wanted to have a child but did not want to have to have a 
sexual relationship.  She has a teenaged son, but was 
estranged from her husband.  She reported that her interests 
and activities involved solitary activities such as reading 
and using the internet.  The examiner indicated that there 
were no impairments of thought processes or communication.  
The veteran denied hallucinations and delusions.  Her affect 
was appropriate, and she was fully oriented to time, person, 
and place.  The veteran reported panic attacks and depressed 
mood.  The diagnosis was post-traumatic stress disorder, and 
the Global Assessment of Functioning (GAF) score was 45.

On the most recent VA psychiatric examination in April 2005, 
the veteran reported sleeping problems and nightmares.  She 
described problems with making trusting relationships with 
men and also with women.  The veteran reported that she is 
taking courses in skin care and management with the goal of 
working in the skin care/massage therapy field.  She 
described panic attacks associated with test-taking and 
deadlines.  The veteran reported that she worried 
excessively, and had poor memory and concentration.  On 
examination, her answers were appropriate and informative.  
The examiner described the veteran as having severe 
difficulties from post-traumatic stress disorder.  The GAF 
score was 45.

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

The VA examination reports do not indicate that the veteran 
meets or more nearly approximates the criteria for a 100 
percent evaluation.  She does not exhibit such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The 
examination indicated that she exhibited no indications of 
psychosis, was not delusional and her answers were 
appropriate.  

In this regard, the evidence has consistently shown the 
veteran to be fully oriented, with non- psychotic thought 
content.  She has not been shown to be a persistent danger 
either to herself or others.  The most recent VA examiner 
stated that the veteran's post-traumatic stress disorder 
symptoms were severe and would pose significant difficulties 
for her in an occupational setting, however total 
occupational and social impairment has not been demonstrated.  
The veteran generally keeps to herself, but maintains a 
relationship with her parents and is able to function in an 
academic setting.  

In view of the foregoing, the Board finds that the veteran is 
not entitled to a schedular evaluation in excess of 70 
percent for post-traumatic stress disorder at any time since 
January 2001.  38 C.F.R. Part 4, Code 9411 (2004); see 
Fenderson, supra.  The evidence for and against the veteran's 
claim is not in relative equipoise, thus the reasonable doubt 
rule does not apply.  38 C.F.R. § 3.102 (2005).


Individual Unemployability

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
her education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or  
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

In addition to post-traumatic stress disorder, service 
connection is in effect for an appendectomy scar, rated as 
noncompensable.  Thus, the veteran's service connected 
disabilities combine to a rating of 70 percent, and she 
satisfies the minimum percentage requirements for individual 
unemployability benefits under 38 C.F.R. § 4.16(a).  The 
question that remains, however, is whether her service- 
connected psychiatric disability precludes her from obtaining 
or engaging in substantially gainful employment.

The veteran is a high school graduate with some college 
course work.  She was employed by the Postal Service from 
1986 to 1998, when she went on disability for a back 
disorder.  She subsequently worked briefly as a courier.  The 
record indicates that she has been taking courses in skin 
care and management with the goal of working in the skin 
care/massage therapy field.  

SSA records indicate that the veteran was found to be not 
disabled in a June 2001 determination.  A November 2002 
decision found her disabled beginning in December 1995, with 
affective or mood disorder listed as the primary diagnosis, 
and disorders of the back listed as a secondary diagnosis.  
Her GAF of 45 contemplates serious symptomatology with one 
example being an inability to keep a job.  

The April 2005 VA psychiatric examiner, after interviewing 
the veteran and reviewing the claims folder, stated that the 
veteran's post-traumatic stress disorder had not risen to the 
level where it would make her unemployable, although her 
symptoms are severe enough that they may interfere with her 
either obtaining or holding onto a job.  The examiner noted 
that the veteran considers herself potentially employable and 
intends to continue her coursework in massage therapy and 
pursue a job after she graduates in this field.  

A preponderance of the evidence is against a finding that the 
veteran is unemployable solely because of her service-
connected disabilities.  The appendectomy scar is rated 
noncompensable and there is no evidence to suggest that it 
would significantly interfere with her working.  The most 
recent evidence indicates that she is actively pursing 
coursework in a field she is interested in and believes she 
is employable in, and the VA examiner stated that she was not 
unemployable due to post-traumatic stress disorder.  While 
her GAF contemplates serious symptomatology, the examiner 
clarified that her PTSD had not risen to the level that she 
was unemployable.  Importantly, the SSA disability 
determination was based in part on her non-service connected 
back disability, which was the reason for her leaving her 
postal employment on disability.  

Accordingly, the Board has concluded that the veteran's 
compensable service-connected disability is insufficient by 
itself to preclude her from obtaining or maintaining any form 
of substantially gainful employment consistent with her 
education and background.  Thus, the criteria for 
establishing a total disability raring based on individual 
unemployability are not met.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, 

as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b) (West 2002).  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


